Citation Nr: 0829182	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-26 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial compensable rating for fracture 
of the left ankle with calcaneal spur.  

4.  Entitlement to service connection for lower jaw odontia 
with tooth loss, to include for treatment purposes.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
August 2005.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Pittsburgh, Pennsylvania. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  During the May 2008 hearing, prior to the promulgation of 
a decision in this appeal, the veteran informed the Board 
that he was withdrawing the claims of entitlement to service 
connection for allergic rhinitis, entitlement to service 
connection for sinusitis, and entitlement to an initial 
compensable rating for fracture of the left ankle with 
calcaneal spur.  



2.  The evidence does not show that the veteran's lower jaw 
odontia with tooth loss is the result of combat wounds or 
other service trauma, and he does not meet the requirements 
for service connection for the limited purpose of receiving 
VA outpatient treatment.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the veteran's 
claims of entitlement to service connection for allergic 
rhinitis, entitlement to service connection for sinusitis, 
and entitlement to an initial compensable rating for fracture 
of the left ankle with calcaneal spur.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2007).

2.  The criteria for entitlement to service connection for 
lower jaw odontia with tooth loss, to include for treatment 
purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for allergic rhinitis.  

Entitlement to service connection for sinusitis.  

Entitlement to an initial compensable rating for fracture of 
the left ankle with calcaneal spur.  

Since these claims are being disposed of in the same manner 
they will be addressed together.

The veteran perfected an appeal to the Board in response to 
the RO's January 2006 denial of his claims of entitlement to 
service connection for allergic rhinitis, entitlement to 
service connection for sinusitis, and entitlement to an 
initial compensable rating for fracture of the left ankle 
with calcaneal spur.  But during his May 2008 hearing, he 
withdrew his appeal concerning these claims.  See the hearing 
transcript at page 2.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. Due to the veteran's withdrawal 
of his appeal as to these claims, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these claims and they are dismissed without 
prejudice.

Entitlement to service connection for lower jaw odontia with 
teeth loss, to include for treatment purposes.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
May 2005, prior to the initial adjudication of his claim in 
the January 2006 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the three "elements" of the notice 
requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Board is aware 
that in his July 2007 substantive appeal (VA Form 9) the 
veteran requested that VA obtain treatment records from VA 
Medical Centers in East Orange, New Jersey; Erie, 
Pennsylvania; Buffalo, New York; and Pittsburgh, 
Pennsylvania; however, it appears that these records 
pertained to the withdrawn claims.  In this regard, the Board 
notes that during the May 2008 hearing the veteran made no 
mention of any outstanding VA records regarding his dental 
claim.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service treatment and dental records show that in October 
1984 examination revealed that the veteran had impacted 
supernumerary teeth #28 and #29 and on the apex of #28, there 
appeared to be radiologically an odontoma formation.  In 
February 1985, impacted teeth #28 and #29 were surgically 
removed.  It was noted that surgery was technically difficult 
and that the impacted teeth were removed with as little 
removal of bone as possible.  Tooth #28 was sent for 
histopathological examination and the diagnosis was complex 
odontoma.  The veteran was discharged the following day.  
Follow-up visits found that the area was not resolving 
clinically or radiologically.  Thereafter, the records 
document extraction of additional teeth.  

On VA examination in July 2005, the veteran reported that he 
was not currently under the care of a dentist.  Examination 
revealed multiple teeth missing on the mandible, but no other 
abnormalities.  The diagnosis was history of tooth loss and 
lower jaw odontia. 

Missing teeth may be compensable for rating purposes under 
Diagnostic Code (DC) 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
DC 9913.  There is no evidence of record that the veteran's 
loss of teeth is the result of loss of substance of body of 
maxilla or mandible.  Therefore, the veteran does not have a 
service-connected compensable dental disability or condition 
(Class I).  See 38 C.F.R. § 17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma.  38 C.F.R. § 17.161(c).

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the other categories outlined in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  With respect to Class II, Class II(a), and Class 
II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  As already discussed, service connection is 
not warranted for the veteran's dental disability.  Class 
II(b) and Class II(c) require that the claimant be a prisoner 
of war, a status not accruing to the veteran.  See 38 C.F.R. 
§ 17.161(d), (e).  Class IIR (Retroactive) eligibility 
requires that a prior application for VA dental treatment 
have been made and such treatment provided.  See 38 C.F.R. § 
17.161(f).  Review of the record does not show that the 
veteran had sought VA dental treatment prior to the current 
claim.  There is no evidence demonstrating that the veteran 
has a dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  
The veteran's service connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Therefore, the Board finds that the criteria for service 
connection for lower jaw odontia with tooth loss, for the 
purposes of entitlement to VA outpatient dental treatment, 
have not been met.

The preponderance of the evidence is against the claim for 
service connection for lower jaw odontia with tooth loss, to 
include for treatment purposes; there is no doubt to be 
resolved; and the appeal must be denied.




ORDER

The appeal as to the issue of entitlement to service 
connection for allergic rhinitis is dismissed.

The appeal as to the issue of entitlement to service 
connection for sinusitis is dismissed.

The appeal as to the issue of entitlement to an initial 
compensable rating for fracture of the left ankle with 
calcaneal spur is dismissed.

Entitlement to service connection for lower jaw odontia with 
tooth loss, to include for treatment purposes, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


